UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6548



WILLIAM J. CLAYBROOKS,

                Plaintiff - Appellant,

          v.


ROSALYN E. PUGH, Clerk of the Circuit Court,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:08-
cv-00624-PJM)


Submitted:   August 21, 2008                 Decided:   August 26, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William J. Claybrooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William J. Claybrooks, a Maryland prisoner, appeals the

district court’s order dismissing as legally frivolous Claybrooks’

42 U.S.C. § 1983 (2000) complaint.         We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         Claybrooks v. Pugh, No. 8:08-cv-

00624-PJM (D. Md., Mar. 18, 2008).          Further, we deny Claybrooks’

motions for the appointment of counsel and for transcripts at

Government expense.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2